Citation Nr: 0636964	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  04-39 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a left leg 
disability, including as secondary to service-connected 
polyneuropathy.

2.  Entitlement to service connection for a bilateral hip 
disability, including as secondary to service-connected 
polyneuropathy.  

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a back disability 
status post laminectomy.

5.  Entitlement to service connection for a right arm 
disability, including as secondary to service-connected 
polyneuropathy.

6.  Entitlement to service connection for a left arm 
disability, including as secondary to service-connected 
polyneuropathy.

7.  Entitlement to service connection for deviated septum, 
including nasal perforation.

8.  Entitlement to service connection for right elbow 
disability.

9.  Entitlement to service connection for a mental disorder, 
including depression, generalized anxiety, and/or post-
traumatic stress disorder, and including as secondary to 
service-connected polyneuropathy.    

10.  Entitlement to service connection for a bilateral 
buttocks disability, including as secondary to service-
connected polyneuropathy.  



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1978 to 
October 1982.    

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  The determination on appeal addressed twenty-three 
issues of which seventeen claims of service connection were 
denied.  In his March 2004 notice of disagreement, the 
veteran appealed thirteen of the seventeen denied claims of 
service connection.  In his November 2004 substantive appeal, 
the veteran withdrew from consideration matters of service 
connection for bilateral knees and scrotal nodule.  

The issues regarding service connection for left leg 
disability, headaches, a bilateral hip disability, right arm 
disability, left arm disability, a mental disorder, and a 
bilateral buttock disability, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The medical evidence does not show a chronic back 
disability until after service that appeared in conjunction 
with a car accident in 1989, and a sudden onset of symptoms 
in May 2001, and no competent evidence shows a causal link 
between a current back disability and an injury or disease 
sustained in service.  

2.  The available evidence of record shows that the veteran 
separated from active duty without a nose abnormality or 
complaint related thereto, and post-service competent 
evidence related the veteran's nasal perforation to admitted 
cocaine usage rather than allegations concerning in-service 
physical altercations.  



CONCLUSIONS OF LAW

1.  A chronic back disability status post laminectomy was not 
incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).

2.  Service connection for a deviated septum, including nasal 
perforation, is precluded as a matter of law.  38 U.S.C.A. §§ 
105(a), 1131 (West 2002); 38 C.F.R. §§ 3.1(m), 3.301 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to assist

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in an 
April 2003 letter.    

In accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), the veteran has been afforded the appropriate 
information in order to advance any contention regarding the 
claim considered below.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Particularly, the April 2003 letter told 
the veteran that a claim of service connection required 
evidence of a current disability, an injury or disease that 
began in or was made worse during military service, and a 
relationship between a current disability and the injury or 
disease in service.  Though the veteran has not received 
notice of a disability rating and effective date, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), he is 
not thereby prejudiced because the denial below renders any 
issue regarding a disability rating and effective date moot.  

The veteran received the April 2003 letter prior to the 
rating decision on appeal.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  It is further recognized that in 
order to be consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), a VCAA notice must also request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim; this "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. App. at 
121.  In this case, the principle underlying the "fourth 
element" has been generally fulfilled by the April 2003 
letter; the RO provided numerous examples of the kind of 
evidence that might be relevant, and pledged to the veteran 
that VA would make reasonable efforts to help the veteran if 
he identified relevant evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The veteran's service medical records are of record, and the 
veteran submitted a variety of private treatment records in 
support of this claim.  The RO also obtained treatment 
records from the Roseburg VA Medical Center from 1997 to 
December 2001.  The veteran underwent VA examination in July 
2003, which is described below further.  Additional 
examination is not necessary because as detailed herein, the 
record does not establish that the veteran incurred a 
disability regarding his back or nasal perforation due to 
physical altercation in service.  When viewing the service 
medical records in relation to post-service medical 
treatment, it is apparent that a current back disability 
commenced after active duty, and the veteran's nose problem 
has been medically related to cocaine usage. 

For the foregoing reasons, the Board concludes that the 
evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As such, VA satisfied its duties to the veteran given the 
circumstances of this case.  

Legal standards

Generally, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Service connection also may 
be granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Back

A complete review of the record, see 38 U.S.C.A. § 7104, 
shows that a preponderance of the evidence is against the 
claim of service connection for a back disability status post 
laminectomy.  

The veteran's service medical records contain a June 1982 
clinical note that reflected a complaint of slight back pain; 
the impression was polyradiculopathy, chronic.  An October 
1982 Report of Medical Examination for the purpose of 
separation found a clinically normal spine, and the veteran 
indicated that he had not experienced any recurrent back 
pain.  

Post-service, at a February 1982 VA examination, the 
veteran's physical complaints related to his left leg (hip to 
knee), and objective findings related to neurological 
components of polyneuropathy.  At a March 1986 VA 
examination, the veteran's complaints related to his diffuse 
polyneuropathy.

The record shows that in May 1989 the veteran was involved in 
a car accident.  A physician's report for insurance purposes 
indicated diagnoses of cervicocranial syndrome, 
cervicobrahcial syndrome, thoracic spine sprain/strain, and 
low back syndrome.  The report described "other injury or 
disease affecting present condition" as neuritis of the 
right arm and left leg, injured while in service.  

A December 1989 rating decision noted the veteran's 
contention that an auto accident had aggravated his service-
connected condition.  The RO found, however, that a 
chiropractor's recent report had mentioned the service-
connected condition in passing, but showed no treatment for 
it or worsening of the service-connected condition.  

An April 2002 MRI report from Mercy Medical Center found 
degenerative disc disease at L4-L5 with mild disc bulging, 
and small central to right-sided disc herniation at L5-S1, 
which likely impinged on the origin of the right S1 nerve 
root.  Correlation with the veteran's symptoms was 
recommended.  A May 2002 private record from Central Physical 
Therapy contained the veteran's report of onset of symptoms 
in May 2001.  

In December 2002, the veteran underwent surgery for his back 
including a laminectomy.  The hospital report indicated date 
of onset as May 2001, and the mode of onset was slipping and 
twisting the wrong way while working at VA doing masonry 
work.  The pathological diagnosis was large disc herniation 
at L5-S1 on the right side.  Secondary diagnoses included 
hereditary peripheral neuropathy of unknown type, and 
neuropathy initiating in the Navy.  The overall impression 
was very large disc dessication at L-5, S-1, on the right 
side superimposed over a peripheral neuropathy.  

At a July 2003 VA examination, the examiner noted that the 
veteran had had spinal surgery with a fusion at L5-S1 level 
about a year earlier; the veteran no longer had numbness in 
his right leg, but he had some numbness in his left leg.  The 
diagnosis was probably vertebral disc disease at L5-S1, 
status post laminectomy, and the examiner stated that it was 
unlikely that there was any connection between polyneuropathy 
and the veteran's back problem.  A July 2003 neurological 
examination rendered an impression of right lumbosacral 
radiculopathy with subsequent laminectomy and some current 
overlay.  

There are numerous factors that weigh against the claim.  As 
pointed out above, the veteran's separation examination from 
military service showed no clinical abnormality or complaint 
related to the spine.  Post-service VA examinations in the 
early 1980s had not concerned the veteran's back-rather the 
focus at that time was on manifestations of polyneuropathy.  
Thereafter, the veteran was in a car accident, and the 
medical evidence related thereto had demarcated the veteran's 
service-connected problem from the back concerns that had 
arisen with the accident.

Finally, it is apparent given the evidence of record that the 
veteran only sought treatment again about two decades after 
discharge for his low back when he felt a sudden onset of 
symptoms in May 2001.  There is no competent evidence that 
shows either a nexus between a current back disability and 
service, and nor is there any evidence of continuity of 
symptomatolgy that could assist in establishing an 
etiological relationship between a current back disability 
and service.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Also, the 
lapse of time between service and post-service treatment, and 
filing a claim of service connection, weighs against the 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

For all of these reasons, the claim is denied, and the 
benefit of the doubt doctrine is not for application.  

Deviated septum

A review of the record shows that a preponderance of the 
evidence is against the claim of service connection for a 
deviated septum, including nasal perforation.  

In this case, the veteran's service medical records contain 
an October 1982 Report of Medical History for the purpose of 
separation, and in response to a question whether he had had 
"ear, nose, or throat trouble," the veteran circled only 
"ear."  A Report of Medical Examination rendered a normal 
clinical evaluation concerning the veteran's nose.  

Post-service, a February 1983 VA examination found a clear 
nose.  

The record contains a September 2001 VA consultation report 
that indicated the veteran underwent a preoperative 
evaluation for an open septorhinoplasty for nasal obstruction 
and right-sided deviation as well as septal perforation 
repair.  A July 2003 VA examination report contained the 
veteran's statement that prior to service he had had no 
problems with his nose.  He thought he had broken his nose a 
couple of times in service, but they had not been reported to 
anyone during service.  The veteran stated that he had had no 
medical treatment for his nasal injury.

The VA examiner noted that the veteran had been diagnosed as 
having a nasoseptal perforation in February 2000, and the 
veteran had not followed through with the surgical treatment.  
The veteran admitted to using cocaine, which he had done in 
service, and he felt that it was the reason for the nasal 
septal perforation.  The veteran stated that he had first 
become aware of the nasal septal perforation in 1999.  
Examination of the nose revealed a fairly straight nasal 
dorsum, and a very large nasal septal perforation involving 
most of the cartilaginous portion of the nasal septum.  The 
examiner did not see any significant deviation.  

The examiner noted the veteran's statements of in-service 
trauma, and that there was no evaluation, treatment, or 
documentation of his injuries while in the service.  The 
examiner stated that the veteran's admitted drug usage was 
most likely the reason for his nasal septal perforation, and 
that it may well have initially begun in service but was not 
evident to the veteran until 1999.  

In March 2004, the veteran submitted several buddy 
statements.  One statement particularly described that the 
veteran had been hit and fell into a wall during a shoving 
match at a bar in the Philippines, and the veteran had been 
taken back to the ship to get medical attention.  

There are numerous factors that weigh against a claim of 
service connection. 

The veteran's separation examination from service shows that 
his nose had been clinically normal, and the veteran had not 
complained of any symptomatology related thereto.  Though the 
veteran related that he had hurt his nose in service due to 
bar fights, the service medical records do not reflect that 
he had received treatment for a nose injury.  Also, the 
veteran stated that he had only become aware of his nose 
problem in 1999, and he filed a claim of service connection 
about two decades after discharge.  Maxson, 230 F.3d at 1333.

Moreover, the July 2003 VA examiner, when considering the 
veteran's statements regarding in-service nose injuries, 
essentially opined that the veteran's nasal perforation was 
related to admitted cocaine usage instead of injury related 
to physical altercation.  As this represents a medical 
judgment concerning the nature of the disease and a likely 
cause thereof, the Board defers to this conclusion.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) (standing for the 
proposition that the Board cannot draw its own medical 
conclusion from assertions in the record and rely upon it in 
an adjudication).

Furthermore, as the veteran's nasal perforation has been 
related to abuse of drugs, the claim must be denied as a 
matter of law.  38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m) and 
(n), 3.301(a).  



ORDER

Service connection for a back disability status post 
laminectomy is denied.

Service connection for a deviated septum, including nasal 
perforation, is denied.  



REMAND

For evidentiary considerations highlighted below, the 
remaining claims must be remanded.  


Secondary claims 

The record contains a July 1983 rating decision that granted 
service connection for polyneuropathy (Guillan-Barre 
syndrome) with an initial 30 percent disability rating.  The 
January 2004 rating decision on appeal granted an increased 
rating of 60 percent from November 27, 2002.  Also therein, 
the RO granted service connection for left elbow ulnar 
neuropathy with a 20 percent rating; slight residuals, 
polyneuropathy, right hand, with a 10 percent rating; and 
slight residuals, polyneuropathy, left hand, with a 10 
percent rating.  

Upon review of the pending claims, and the veteran's 
contentions related thereto, the Board has re-characterized 
several of the service connection issues as secondary claims 
for the following reasons.  First, the veteran's November 
2002 claim indicated his intent that several physical 
ailments be considered secondary to his "neuritis."  
Second, when the veteran went in to a July 2003 orthopedic VA 
examination, the examiner noted that a comprehensive review 
of the claims file revealed that the primary classification 
of the veteran's claims was neurologic as opposed to 
orthopedic in content.  Therefore, the examiner recommended a 
neurologic examination.  Third, on his substantive appeal, 
the veteran referred to the left leg, bilateral hip, mental 
disorder, right arm, left arm, and bilateral buttocks as 
being due to neuropathy.

A review of the veteran's service medical records shows 
various noted symptomatology in the context of in-service 
assessment and treatment for polyneuropathy.  For example, in 
1980 the veteran complained of pain in the left upper arm, 
and assessment found bursitis of the joint.  In December, the 
veteran complained of discomfort in the right upper 
extremity.  In November 1981, the veteran had complaints of 
hip and buttock pain, and his right arm had noted weakness; 
treatment included warmth to the left hip.   In January 1981, 
the veteran had left hip pain, and in June 1982, he had left 
leg pain.  At a June 1981 electromyography at the San Diego 
Naval Regional Medical Center, the veteran reported that 
depression and worrying were frequent.  On his October 1982 
Report of Medical History for the purpose of separation, the 
veteran indicated that he had had nervous trouble; comments 
by the attending physician's assistant noted anxiety 
secondary to polyneuropathy.  Also, these comments related 
polyneuropathy right arm, right hip, and buttocks.  

On July 17, 2003, the veteran underwent a generalized VA 
examination, and the examiner concluded that it was unlikely 
that there was a connection between service-connected 
polyneuropathy and, among other things, a bilateral buttocks 
injury.  Subsequently, however, the veteran had a July 21, 
2003, neurological examination, where he reported pain down 
into the right buttock.  He also related sharp pain over the 
lateral aspect of the right hip.  The examiner noted that the 
veteran walked with a left limp, and found evidence of 
tenderness over the lateral right hip.  

The impression was chronic demyelinating polyneuropathy, as 
well as clinically suspect right carpal tunnel syndrome, 
(which could not be confirmed because the preceding 
disability obscured such), and right lateral hip pain of 
uncertain etiology.  The examiner did not, however, offer any 
etiology opinions.  

In terms of service connection for a mental disorder, a June 
2001 VA treatment provider noted that the veteran reported 
symptoms of depression.  A July 2003 VA examiner indicated a 
diagnosis of Axis I, possible PTSD, possible somatization 
reactions, and Axis II, signs of immaturity.  The examiner 
noted that the veteran had manifested some symptoms of PTSD, 
but generalized anxiety and possible somatization factors may 
have been playing a greater role with him.  On his 
substantive appeal, the veteran stated that his generalized 
anxiety should be related to his polyneuropathy; he related 
that his pain and discomfort was real and present all of the 
time.  

In light of the veteran's symptomatological complaints as 
shown in his service medical records concerning pain in 
various joint areas and anxiety in connection with 
polyneuropathy, and a recent diagnosis of chronic 
deymelinating disease, additional VA examination is necessary 
to give the Board a complete understanding of any secondary 
medical problems related to service-connected polyneuropathy.  


Direct claims

The veteran contends that he has had once a week headaches 
after an in-service spinal tap.  His service medical records 
show that in December 1980 the veteran complained of a two 
day headache; he was status post a myelogram a week earlier.  
The assessment was spinal headache.  At his July 2003 VA 
examination, the veteran reported that after the myelogram, 
he had a six-month period of frequent headaches.  Thereafter, 
he had headaches two to three times a week.  The examiner 
stated that it was unlikely that there was any connection 
between the service-connected polyneuropathy and headaches.

Further examination is necessary, however, to address the 
claim on a direct basis.  

Similarly, the veteran has contended that a current right 
elbow problem is related to removal of a cyst in service.  An 
April 1979 treatment note indicated that the veteran had 
complained of pain and discomfort in the right arm after 
removal of a cyst of the right elbow.  Because the veteran's 
right arm is going to be otherwise examined for neurological 
complications related to polyneuropathy, the veteran's right 
elbow should be addressed also, including on a direct basis.  

Lastly, the RO should obtain any outstanding VA medical 
records and records from Dr. Kirk Brickner, who the veteran 
had identified at his July 2003 VA examination as his current 
primary healthcare provider.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
letter that complies with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), 
such that the veteran is notified of a 
disability rating and an effective 
concerning his claims of service 
connection.  The letter should also ask 
the veteran to provide any evidence in his 
possession that pertains to the claim.

2.  The RO should gather any outstanding 
VA treatment records, particularly prior 
to 1997.  The RO should attempt to obtain 
records from Dr. Kirk Brickner in 
Roseburg, Oregon, who may be the veteran's 
current primary healthcare provider.  

3.  The veteran should be scheduled for a 
VA neurologic examination.  The examiner 
should perform all appropriate diagnostic 
testing to identify the existence of 
additional disability, beyond that of 
service-connected left elbow ulnar 
neuropathy and residuals of polyneuropathy 
right and left hands, and non-service-
connected low back disorder with any 
radiculopathy, regarding the veteran's 
left leg, hips, right and left arms, and 
buttocks.  Then, the examiner should opine 
whether any identified left leg 
disability, a bilateral hip disability, 
right and left arm disabilities, and a 
bilateral buttocks disability, are at 
least as likely as not proximately due to 
service-connected neuropathy.  

Next, the examiner should opine whether it 
is at least as likely as not that an 
identified right elbow disability and 
headaches are related to service 
(regarding in-service removal of a cyst, 
and spinal headache, respectively).

4.  The veteran should undergo a VA 
psychiatric examination.  The examiner 
should clarify any diagnoses concerning a 
mental disorder, and opine whether it is 
at least as likely as not that a current 
mental disorder, including generalized 
anxiety and/or depression, is proximately 
due to service-connected polyneuropathy, 
or is otherwise directly related to 
military service.

5.  Then, the RO should readjudicate the 
veteran's claims of service connection on 
a secondary basis for a left leg 
disability, a bilateral hip disability, 
right and left arm disabilities, a 
bilateral buttocks disability, and a 
mental disability.  The RO should also 
consider claims of direct service 
connection for a right elbow disability 
and headaches.  If the determination of 
these claims remains unfavorable to the 
veteran, the RO must issue a supplemental 
statement of the case and provide him a 
reasonable period of time to respond 
before this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


